Citation Nr: 1829285	
Decision Date: 05/25/18    Archive Date: 06/12/18

DOCKET NO.  14-40 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma, to include as due to asbestos exposure.


ATTORNEY FOR THE BOARD

A. Dellarco, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1980 to June 1984.  The Veteran died in December 2014.  The Appellant, the Veteran's surviving spouse, has been substituted in the instant case.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the Veteran's non-Hodgkin's lymphoma was etiologically related to his military service.


CONCLUSION OF LAW

The criteria for service connection for non-Hodgkin's lymphoma has been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contended that his non-Hodgkin's lymphoma was related to service.  He contended that as a machinist mate aboard the USS Saratoga, he was attached to the Vents Division and had to work in the engine rooms.  He further contended that on a daily basis he was "affected" by the pipes and flanges due to his maintenance duties.  He also removed vents as part of a major overhaul of the ship.  In support of the claim, the Veteran provided an internet article indicating that USS Saratoga had extensive asbestos in the main boilers and flanged casting panels.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C. § 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

There is no specific statutory or regulatory guidance with regard to asbestos-related diseases.  See McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  However, VA has issued a circular on asbestos-related diseases, entitled Department of Veterans Benefits, Veteran's Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular), which provides some guidelines for considering compensation claims based on exposure to asbestos.  Id.  The DVB Circular was subsumed verbatim as § 7.21 of Adjudication Procedure Manual, M21-1, Part VI.  [This has now been reclassified in a revision to the Manual at M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, available at www.benefits.va.gov/WARMS/docs/.../m21_1/mr/part4/.../M21-1MRIV_
ii_2_secC.doc].  See also VAOPGCPREC 4-00 (Apr. 13, 2000).  The applicable section of Adjudication Procedure Manual M21-1 notes that inhalation of asbestos fibers can produce: fibrosis; tumors; pleural effusions and fibrosis; pleural plaques; mesotheliomas of pleura and peritoneum; and cancers of the lungs, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (but not the prostate).  See Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.

Notwithstanding this, other disorders diagnosed after discharge can still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Private medical records reflected that the Veteran had a current diagnosis of recurrent non-Hodgkin's lymphoma during the appeal period.

In conjunction, to the Veteran's lay evidence summarized above, the Veteran's DD 214 lists his MOS as a machinist mate.  The Veteran's service treatment records contained an "Asbestos Medical Surveillance Program" questionnaire from the USS Saratoga, which was blank.  Military Personnel records reflect that the Veteran served aboard the USS Saratoga from December 1980 to May 1984.  The Board notes that the MOS of machinist mate has a likelihood of probable exposure to asbestos.  See Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section I; available at www.benefits.va.gov/warms/docs/admin21/m21_1/
mr/.../m21-1iv_ii_1_seci.docx; see also June 2012 Rating Decision (conceding probable exposure).  Resolving reasonable doubt in the Veteran's favor, the Board finds an in-service incurrence of asbestos exposure.  

A June 2012 VA medical opinion stated that the Veteran's lymphoma was less likely as not related to service, because the causes for lymphomas are unknown based upon the current mainstream medical literature.  Hence, the VA doctor opined that there could be no causal relationship between lymphoma and asbestos exposure. 

In August 2012, the Veteran's private oncologist Dr. C.R. provided a favorable etiology opinion.  Dr. C.R. opined that while the etiology of the Veteran's lymphoma could not be ascertained with certainty, it was as likely as not that the disease could be attributable to exposure while he was in military service.  Dr. C.R. based his opinion on the Veteran's report of substantial asbestos and chemical exposure while in the military.  Dr. C.R. explained that he could not "totally exclude" the possibility that these two carcinogens had a role in the initiation of the Veteran's lymphoproliferative disease.

In October 2014, the Veteran was provided an in-person VA examination.  The examiner found diagnoses of acute myelogenous leukemia (AML) and non-Hodgkin's lymphoma.  The examiner opined that the neither Veteran's AML or lymphoma was connected to his in-service asbestos exposure, because non-Hodgkin's lymphoma was not known to be associated with asbestos exposure.

The Board is aware of the conflicting medical etiology evidence.  With regard to the medical opinions obtained, as with all types of evidence, it is the Board's responsibility to weigh the conflicting medical evidence to reach a conclusion as to the ultimate grant of service connection.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board may favor the opinion of one competent medical expert over another if its statement of reasons and bases is adequate to support that decision.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Stated another way, the Board decides, in the first instance, which of the competing medical opinions or examination reports is more probative of the medical question at issue.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Board acknowledges the evidence stating that mainstream medical literature indicates that the causes for lymphoma are unknown.  Nonetheless, Dr. C.R. found that in this particular case, based on the Veteran's his exposure to known carcinogenic agents in service, there was a nexus between his service and his non-Hodgkin's lymphoma.  Accordingly, the Board finds that Dr. C.R.'s medical opinion is most probative, as he has provided a fully articulated and reasoned explanation in reaching his conclusion that takes into account this particular Veteran's history and military service.  In turn, the Board finds the June 2012 and October 2014 VA medical opinions are of less probative value as they merely recite the medical literature and do not reflect consideration of the Veteran's unique and disability.  Thus, resolving all doubt in the Veteran's favor the benefit-of-the-doubt rule applies, and the claim for service connection is granted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for non-Hodgkin's lymphoma is granted.



____________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


